DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 7-8 is/are objected to because of the following informalities:  
In claim 7,  “wherein the loop a Reverse Rankine cycle structure having a working fluid” should read “wherein the loop is a Reverse Rankine cycle structure having a working fluid”. 
 
Claim(s) 8 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	heat generating device in claims 17 and 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Heat generating device is interpreted to cover smart phones as per paragraph [0013] of applicant specification; and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 calls for the limitation “a mobile device” twice in lines 5 & 6, which limitation is indefinite as it is unclear if two separate mobile device are required for claim 11.

For examination, “a mobile device” in line 6 will be interpreted as “the mobile device”.

Claim 12 calls for the limitation “the chamber”, which limitation lacks antecedent basis.
For examination, “a chamber” will be interpreted as “the enclosure”.

Claim 18 calls for the limitation “a heat generating device” (see last two line); which limitation is indefinite as it is unclear if the claim requires both a mobile device and a separate heat generating device.

For examination, “a heat generating device” will be interpreted as the mobile device.

Claim(s) 12-16 and 18 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 6497110 B2).

Regarding claim 1:
Davidson discloses a cooling device (see at least Fig. 1) comprising; 
an evaporator #26 to thermally couple to a surface of a mobile device #21; 
a condenser #31; 
a pump #33; 
a thermally insulating plate (made of #23, col. 5, L 7-9, 16-19, & 51-57) disposed between the mobile device and the condenser; and 
fluidics (#34, #32, and #29) to couple the evaporator, condenser and pump in a loop (Fig. 1). 

Regarding claim 9:
Davidson further discloses wherein the plate comprises a cradle sized to fit the mobile device (see claim 1).

Regarding claim 10:
Davidson further discloses wherein the plate comprises a partial enclosure (formed by #61 & #62) having an opening #41 positioned to provide access to user interface portions of the mobile device (col. 5, L37-41 and 47-50).
Regarding claim 19:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 19, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 7, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Jung (US 20170297001 A1).

Regarding claim 2:
Davidson further discloses wherein the plate comprises a pair of plates (#61 and #56) that is sealed from ambient at a pressure less than ambient (see Fig. 4, col. 5, L 7-9, 16-19, & 51-57).

Davidson does not disclose wherein the pair of plates has a porous material.

Jung teaches the provision of a porous material between plates in a vacuum to promote thermal insulation (Fig. 1, [0002], [0009], [0021], and [0025]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pair of plates having a porous material as taught by Jung, by providing a porous material in the vacuum can of Davidson.

One of ordinary skills would have recognized that doing so would have prolonged the lifetime of the vacuum insulated can as suggested by Jung ([0025]).

Regarding claim 7:
Davidson as modified discloses wherein the loop is a Reverse Rankine cycle structure having a working fluid (see at least Fig. 1). 

Regarding claim 11:
The subject matter claimed here is substantially similar to that of claim 2, comprising the limitations of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 11.

Regarding claim 12:
Davidson further discloses wherein the cooling device comprises an active heat pump coupled to remove heat from the chamber (see Fig. 1). 

Regarding claim 17:
Davidson further discloses wherein the pump comprises a compressor for a Reverse Rankine cycle structure (Fig. 1) having a condenser #31 positioned outside the thermal enclosure for receiving a working fluid from the compressor #33 and an evaporator #26 positioned within the enclosure to thermally contact a heat generating device #21 within the thermal enclosure. 

Regarding claim 20:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 20, as claimed, would necessarily result from the normal operation of the apparatus of claim 2. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 2 above for the rejection of claim 20.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Yang (US 20090081022 A1).

Regarding claims 3-5:
Davidson discloses all the limitations, but does not specifically disclose wherein the pump comprises a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction.

Yang teaches a pump comprising a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction (see at least Fig. 1 and abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pump comprising the arrangement above as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided a high capacity pump with reduced sized and weight as suggested by Yang ([0005]); thereby, increasing the user-friendliness of the system.

Regarding claim 6:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump operates at less than 10,000 RPM and has between 10 and 1000 stages.

Yang further teaches wherein the pump has between 10 and 1000 stages (see Fig. 1, [0007]). Yang further teaches that the pump ratio is a result effective variable (see [0007], [0018]).

Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or operating speed of the pump by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pump having between 10 and 1000 stages as taught by Yang, and the pump operating at less than 10,000 RPM, since the concept of modifying the speed of a pump is well known in the art as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided an optimal speed for the pump based on a specific operation as suggested by Yang ([0018]); thereby, reducing power consumption at least by preventing over compression (see Yang, [0007]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Jung (US 20170297001 A1); and further in view of Shedd (US 20170105313 A1).

Regarding claim 8:
Davidson as modified discloses all the limitations, except for wherein the working fluid comprises FC-43 (MW=670). 

Shedd teaches that it is known to employ FC-43 as working fluid to cool electronics (see at least [0336]).

Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson as modified with the working fluid comprising FC-43 (MW=670) as taught by Shedd.

One of ordinary skills would have recognized that FC-43 is non-conductive, non-flammable, and residue free coolant, and employing such refrigerant would reduce emission of greenhouse gas; thereby, making the system more environmentally friendly.

Regarding claim 18:
See rejection of claim 8 above. 

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 6497110 B2) in view of Jung (US 20170297001 A1); and further in view of Yang (US 20090081022 A1).

Regarding claims 13-15:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump comprises a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction.

Yang teaches a pump comprising a micro compressor, wherein the micro compressor comprises a silicon micro machine turbomolecular pump, wherein the pump has a planar construction with micro blades and multiple pump stages in a radial direction (see at least Fig. 1 and abstract).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson as modified with the pump comprising the arrangement above as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided a high capacity pump with reduced sized and weight as suggested by Yang ([0005]); thereby, increasing the user-friendliness of the system.

Regarding claim 16:
Davidson as modified discloses all the limitations, but does not specifically disclose wherein the pump operates at less than 10,000 RPM and has between 10 and 1000 stages.

Yang further teaches wherein the pump has between 10 and 1000 stages (see Fig. 1, [0007]). Yang further teaches that the pump ratio is a result effective variable (see [0007], [0018]).

Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or operating speed of the pump by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Davidson with the pump having between 10 and 1000 stages as taught by Yang, and the pump operating at less than 10,000 RPM, since the concept of modifying the speed of a pump is well known in the art as taught by Yang.

One of ordinary skills would have recognized that doing so would have provided an optimal speed for the pump based on a specific operation as suggested by Yang ([0018]); thereby, reducing power consumption at least by preventing over compression (see Yang, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Farshchian (US 20160330873 A1) discloses a system for cooling heat emitting elements with the condenser provided outside of the heat emitting elements enclosure, with a plate for supporting the heat emitting elements.

Memory (US 6828675 B2) teaches a plate provided along an enclosure for separating heat emitting elements from the condenser.

Valensa (US 20100062298 A1) and Endo (US 8641979 B2) each teaches a heat insulating box for heat emitting elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763